We are not in accord with the holding of the Court of Civil Appeals that the evidence did not raise the issue of the mental incapacity of the testatrix to make the will. However, that issue was submitted to the jury and determined adversely to the contestant, and judgment was entered probating the will. The Court of Civil Appeals affirmed that judgment. 183 S.W.2d 587. We have carefully examined the record, including appellant's brief in the Court of Civil Appeals, and find no procedural error in the trial of the case. Therefore the Court of Civil Appeals properly affirmed the judgment of the trial court, even though it gave an erroneous reason therefor. The application for a writ of error is therefore "Refused for Want of Merit."
Opinion delivered January 31, 1945.
Rehearing overruled February 28, 1945. *Page 366